Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 1 of 26 PageID #: 2040




                      Exhibit F
Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 2 of 26 PageID #: 2041




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CONFLUENT SURGICAL, INC., INTEGRA )
LIFESCIENCES CORPORATION AND      )
INTEGRA LIFESCIENCES SALES LLC,   )
                                  )
                Plaintiffs,       )
                                  )
      v.                          )                   C.A. No. 17-688 (LPS) (CJB)
                                  )
HYPERBRANCH MEDICAL               )
TECHNOLOGY, INC.,                 )
                                  )
                Defendant.        )

                  AMENDED JOINT CLAIM CONSTRUCTION CHART


       Pursuant to the Court’s Scheduling Order for the present matter (D.I. 30 and Oral Order

of October 30, 2017) as modified (see D.I. 62), Plaintiffs Confluent Surgical, Inc., Integra

LifeSciences Corporation, and Integra LifeSciences Sales LLC, (collectively “Integra” or

“Plaintiffs”) and Defendant HyperBranch Medical Technology, Inc. (“Defendant”) filed a joint

claim construction chart on July 30, 2018 (D.I. 72). In that submission, the parties identified the

disputed and agreed terms for construction found within U.S. Patent Nos. 9,517,478 (“the ’478

patent”), 8,210,453 (“the ’453 patent”), U.S. Patent No. 8,876,021 (“the ’021 patent”), 8,033,483

(“the ’483 patent), 8,616,469 (“the ’468 patent”), U.S. Patent No. 9,101,946 (“the ’946 patent”),

and U.S. Patent No. 9,700,290 (“the ’290 patent (collectively, the “patents-in-suit”). Because of

the number of terms in dispute and to provide a more efficient process for the resolution of

material disputes regarding the scope of the claims, the parties have identified a set of prioritized

terms that the parties believe should be construed by the Court as part of the formal claim

construction schedule, reserving the disputes on the remaining disputed terms for resolution later

in the case (if such additional construction by the Court remains necessary). The terms for which
Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 3 of 26 PageID #: 2042




the parties are seeking construction as part of the formal claim construction schedule (the

“Prioritized Terms”), the disputed terms that the parties have reserved (the “Reserved Terms”),

and the terms upon which the parties have reached agreement (the “Agreed Upon Terms”) are

provided in the tables attached to this Amended Joint Claim Construction Statement.


YOUNG CONAWAY STARGATT & TAYLOR LLP             MORRIS, NICHOLS, ARSHT & TUNNELL LLP


/s/ Karen L. Pascale                            /s/ Jeremy A. Tigan
Karen L. Pascale (#2903)                        Thomas C. Grimm (#1098)
James L. Higgins (#5021)                        Jeremy A. Tigan (#5239)
Rodney Square                                   Stephen J. Kraftschik (#5623)
1000 North King Street                          1201 N. Market Street
Wilmington, DE 19801                            P.O. Box 1347
(302) 571-6600                                  Wilmington, DE 19899-1347
kpascale@ycst.com                               (302) 658-9200
jhiggins@ycst.com                               tgrimm@mnat.com
                                                jtigan@mnat.com
 Attorneys for Confluent Surgical, Inc.,
                                                skraftschik@mnat.com
 Integra LifeSciences Corporation, and
 Integra LifeSciences Sales LLC                    Attorneys for HyperBranch
                                                   Medical Technology, Inc.

August 10, 2018
12118387




                                             -2-
                  Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 4 of 26 PageID #: 2043




                             Prioritized Terms: Claim Terms For Which There is No Agreement
                        and Construction is Sought as Part of The Formal Claim Construction Schedule1


     Claim Term           Patent and Claims                     Proposed Constructions                     Intrinsic Evidence2,3

    “elongated     ’478 Patent, Claims 1-3 and 5        Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
    portion”       ’290 Patent, Claims 1-3, 5, and 7    structure of the spray applicator            ’453 Patent – 1:53-59; 2:8-15,
                                                        extending between the connector and          2:65-3:4; 3::24-35; 3:49-56; 6:15-
                   ’946 Patent, Claims 1-3, 5 and 7
                                                        the applicator tip                           26; FIGS. 1, 3, 4 (Element 30)
                                                        Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                                        This term is indefinite. If it is not        The claims reciting this term;
                                                        indefinite, the term should be given the     ’453 Patent specification at 1:24-
                                                        following construction:                      2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                        “a part of an applicator that is longer in   5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                        the longitudinal dimension than in the       13C, 14
                                                        dimensions perpendicular to the              ’483 Patent specification at 1:42-
                                                        longitudinal axis”                           62, 2:66-3:45, 4:4-13, 4:49-65,
                                                                                                     5:11-20, 5:23-29, 5:40-44, Figs. 1-
1
    The order of the terms as set forth within the chart does not reflect a prioritization of the individual terms in dispute.
2
    Plaintiffs’ specific identification of supporting intrinsic evidence from the specification currently identifies of portions of the
specification for the ’453 and ’483 patents. As the other patents-in-suit are continuations of one of either the ‘453 or ‘483 patents
(specifically the ’468, ’946, ’478, and ’290 Patents are continuations of the ’453 patent and the ’021 Patent is a continuation of the
’483 Patent), they have the same substance in their specification although it may occur at a different column and line number in the
remaining patents-in-suit and those same substantive portions of the remaining patents-in-suit are incorporated by reference.
Additionally, Plaintiffs specific identification of supporting intrinsic evidence includes the claims in the patents-in-suit in which the
language of the claim term is present.
3
    For efficiency, clarity, and convenience, Defendant’s citations to the common specification shared by asserted patent numbers
8,240,453, 8,616,468, 9,101,946, 9,517,478, and 9,700,290 are to the column and line numbers of the ’453 patent. For efficiency,
clarity, and convenience, Defendant’s citations to the common specification shared by asserted patent numbers 8,033,483 and
8,876,021 are to the column and line numbers of the ’483 patent.
                  Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 5 of 26 PageID #: 2044




 Claim Term              Patent and Claims               Proposed Constructions                         Intrinsic Evidence2,3

                                                                                               3, 7-9
                                                                                               ’453 Patent file history:
                                                                                               06/15/2011 Office Action at
                                                                                               INT20000351-59, INT20000364-
                                                                                               65; 09/13/2011 Amendments and
                                                                                               Remarks at INT20000366-72

“cylindrical      ’021 Patent, Claims 14 and 15   Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
member”           ’483 Patent, Claims 19 and 21   component having straight walls and          ’483 Patent – 1:65-2:7; 4:8-26, 32-
                                                  circular or oval ends                        34; FIGS. 3-6 (Element 40)
                                                  Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                                  the insert includes a structure having a     The claims reciting this term;
                                                  shape consisting of parallel lateral sides   ’483 Patent specification at 2:5-7,
                                                  and a circular or oval cross section         3:39-45, 4:4-26, 4:39-43, 5:30-33,
                                                                                               Figs. 1, 3-6, 9-10

“outer            ’021 Patent, Claims 14 and 15   Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
diameter of the                                   the outer surface of the insert has the      ’483 Patent – 1:65-2:7; 4:8-26, 32-
insert is                                         same shape along its length                  34; 4:45-5:10; FIGS. 3-6 (Element
uniform”                                                                                       40)
                                                  Defendant’s Proposed Construction
                                                  This term is indefinite. If it is not        Defendant’s Intrinsic Evidence
                                                  indefinite, the term should be given the     The claims reciting this term;
                                                  following construction:                      ’483 Patent specification at
                                                  “the outer diameter of the insert does       Abstract, 1:42-61, 2:5-7, 3:39-45,
                                                  not change along the entire longitudinal     4:4-26, 4:39-43, 5:30-33, Figs. 1,
                                                  length of the insert”                        3-6, 9-10



                                                            -2-
                 Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 6 of 26 PageID #: 2045




 Claim Term             Patent and Claims                   Proposed Constructions                   Intrinsic Evidence2,3

“inner shaft”    ’478 Patent, Claim 5                Plaintiffs’ Proposed Construction         Plaintiffs’ Intrinsic Evidence
                 ’290 Patent, Claim 5                structure containing lumens within the    ’453 Patent – 3:26-44; 3:45-59;
                                                     outer sleeve                              6:15-26; FIGS. 5-9 (Element 40)
                 ’946 Patent, Claims 1-3, 5, and 7
                 ’468 Patent, Claims 1-2, 4-5 and 7 Defendant’s Proposed Construction          Office Action of February 8, 2013,
                                                                                               pg. 7
                                                    a long, narrow body contained within
                                                    another distinct structure                 Defendant’s Intrinsic Evidence
                                                                                               The claims reciting this term;
                                                                                               ’453 Patent specification at 3:24-
                                                                                               4:5, 4:17-19, 4:66-5:16, Figs. 1, 3-
                                                                                               8

“outer sleeve”   ’478 Patent, Claim 5                Plaintiffs’ Proposed Construction         Plaintiffs’ Intrinsic Evidence
                 ’290 Patent, Claim 5                an outer surface of the elongated body    ’453 Patent – 3:31-38; 3:59-61;
                                                     portion surrounding the inner shaft       6:15-26; FIGS. 5-9 (Element 50)
                 ’946 Patent, Claims 1-3, 5, and 7
                 ’468 Patent, Claims 1-2, 4-5 and 7 Defendant’s Proposed Construction          Defendant’s Intrinsic Evidence
                                                    No construction necessary. If              The claims reciting this term;
                                                    construction is necessary:                 ’453 Patent specification at 3:24-
                                                     “the outermost tube or tube-like part     4:5, 4:66-5:16, Figs. 1, 3-7
                                                     fitting over or around the inner shaft”

“vent lumen”     ’946 Patent, Claims 1-3, 5, and 7   Plaintiffs’ Proposed Construction         Plaintiffs’ Intrinsic Evidence
                 ’468 Patent, Claims 1-2, 4-5 and 7 a passageway for air or fluid extending    ’453 Patent -- 3:31-44; 3:59-61;
                                                    along the elongated portion between the    6:15-26; FIG 6 (Element 46);
                                                    inner shaft and outer sleeve               Office Action of February 8, 2013,
                                                     Defendant’s Proposed Construction         pg. 7



                                                              -3-
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 7 of 26 PageID #: 2046




 Claim Term           Patent and Claims                   Proposed Constructions                     Intrinsic Evidence2,3

                                                   a passageway or cavity within a hollow      Defendant’s Intrinsic Evidence
                                                   body designed to release or discharge       The claims reciting this term;
                                                   excess gas pressure at a surgical site to
                                                   the open atmosphere by providing fluid      ’453 Patent specification at 1:42-
                                                   communication between at least two          62, 3:24-48, 3:59-61, 4:17-19, 5:5-
                                                   external openings. An “air lumen” is not    16, Figs. 3, 4, 6;
                                                   a “vent lumen.”                             ’468 Patent file history 02/08/2013
                                                                                               Office Action at INT20000598-
                                                                                               601; 07/23/2013 Amendments and
                                                                                               Remarks at INT20000643-52
                                                                                               ’946 Patent file history 12/29/2014
                                                                                               Amendments and Remarks at
                                                                                               INT20001038-45

“a source of   ’478 Patent, Claims 1-3 and 5-9     Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
pressurized    ’290 Patent, Claims 1-3, 5, and 7   structure which provides pressurized air    ’453 Patent – Abstract; 1:42-53;
air”                                                                                           1:64-2:1; 2:8-15; 3:5-30; 5:5-14;
               ’946 Patent, Claims 1-3, 5, and 7   Defendant’s Proposed Construction
                                                                                               6:15-26; FIG. 2-4 (Element 26)
                                                   a container that supplies air/fluid that
                                                   has been brought to and maintained at       Defendant’s Intrinsic Evidence
                                                   an elevated pressure above ambient          The claims reciting this term;
                                                   pressure                                    ’453 Patent specification at
                                                                                               Abstract, 3:5-10, 1:42-2:15, 3:5-
                                                                                               30, 4:66-5:10, 6:24-26

“a source of   ’453 Patent, Claims 1, 2, and 4     Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
pressurized                                        structure which provides pressurized        ’453 Patent – Abstract; 1:42-53;
fluid”                                             fluid                                       1:64-2:1; 2:8-15; 3:5-30; 5:5-14;



                                                             -4-
              Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 8 of 26 PageID #: 2047




 Claim Term          Patent and Claims                   Proposed Constructions                     Intrinsic Evidence2,3

                                                  Defendant’s Proposed Construction          6:15-26; FIGS. 2-4 (Element 26)
                                                  a container that supplies air/fluid that   Defendant’s Intrinsic Evidence
                                                  has been brought to and maintained at      The claims reciting this term;
                                                  an elevated pressure above ambient
                                                  pressure                                   ’453 Patent specification at
                                                                                             Abstract, 3:5-10, 1:42-2:15, 3:5-
                                                                                             30, 4:66-5:10, 6:24-26

“elongated”   ’478 Patent, Claims 1-3 and 5       Plaintiffs’ Proposed Construction          Plaintiffs’ Intrinsic Evidence
              ’290 Patent, Claims 1-3, 5, and 7   extended                                   ’453 Patent – 1:53-60; 2:8-15;
                                                                                             2:65-3:4; 3:24-35; 3:49-56; 6:15-
              ’946 Patent, Claims 1-3, 5, and 7   Defendant’s Proposed Construction
                                                                                             26; FIGS. 1, 3, and 4
              ’468 Patent, Claims 1-2, 4-5 and 7 longer in the longitudinal dimension
                                                                                             ’483 Patent – Abstract; 1:43-53;
                                                 than in the dimensions perpendicular to
              ’453 Patent, Claims 1, 2, and 4                                                2:15-21; 3:1-7; 3:24-40; 4:49-65;
                                                 the longitudinal axis
              ’483 Patent, Claims 19 and 21                                                  5:15-22; 5:24-29; 5:51-56; FIGS.
                                                                                             1, 7-9

                                                                                             Defendant’s Intrinsic Evidence
                                                                                             The claims reciting this term;
                                                                                             ’453 Patent specification at 1:24-
                                                                                             2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                                                             5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                                                             13C, 14
                                                                                             ’483 Patent specification at 1:42-
                                                                                             62, 2:66-3:45, 4:4-13, 4:49-65,
                                                                                             5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                                                             3, 7-9
                                                                                             ’453 Patent file history:


                                                             -5-
              Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 9 of 26 PageID #: 2048




 Claim Term          Patent and Claims                  Proposed Constructions                    Intrinsic Evidence2,3

                                                                                            06/15/2011 Office Action at
                                                                                            INT20000351-59, INT20000364-
                                                                                            65; 09/13/2011 Amendments and
                                                                                            Remarks at INT20000366-72

“elongated    ’468 Patent, Claims 1-2, 4-5 and 7 Plaintiffs’ Proposed Construction          Plaintiffs’ Intrinsic Evidence
member”       ’453 Patent, Claims 1, 2, and 4   structure of the spray applicator           ’453 Patent – 1:53-60; 2:8-15;
                                                extending between the connector and         2:65-3:4; 3:24-35; 3:49-56; 6:15-
                                                applicator tip                              26; FIGS. 1, 3, 4 (Element 30)
                                                Defendant’s Proposed Construction           Defendant’s Intrinsic Evidence
                                                a part of an applicator that is longer in   The claims reciting this term;
                                                the longitudinal dimension than in the      ’453 Patent specification at 1:24-
                                                dimensions perpendicular to the             2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                longitudinal axis                           5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                                                            13C, 14
                                                                                            ’483 Patent specification at 1:42-
                                                                                            62, 2:66-3:45, 4:4-13, 4:49-65,
                                                                                            5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                                                            3, 7-9
                                                                                            ’453 Patent file history:
                                                                                            06/15/2011 Office Action at
                                                                                            INT20000351-59, INT20000364-
                                                                                            65; 09/13/2011 Amendments and
                                                                                            Remarks at INT20000366-72

“elongated    ’483 Patent, Claims 19 and 21     Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
shaft”                                          structure containing lumens extending       ’483 Patent – Abstract; 1:43-50;
                                                                                            3:24-4:04; 5:11-44; 5:51-56; FIG.


                                                          -6-
                Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 10 of 26 PageID #: 2049




 Claim Term             Patent and Claims                    Proposed Constructions                     Intrinsic Evidence2,3

                                                     distally to the applicator tip               1, 7-10 (Element 30, 130)
                                                     Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                                     a long, narrow body that is longer in the    The claims reciting this term;
                                                     longitudinal dimension than in the           ’453 Patent specification at 1:24-
                                                     dimensions perpendicular to the              2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                     longitudinal axis                            5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                                                                  13C, 14
                                                                                                  ’483 Patent specification at 1:42-
                                                                                                  62, 2:66-3:45, 4:4-13, 4:49-65,
                                                                                                  5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                                                                  3, 7-9
                                                                                                  ’453 Patent file history:
                                                                                                  06/15/2011 Office Action at
                                                                                                  INT20000351-59, INT20000364-
                                                                                                  65; 09/13/2011 Amendments and
                                                                                                  Remarks at INT20000366-72

“elongated       ’478 Patent, Claims 1-3 and 5       Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
portion          ’290 Patent, Claims 1-3, 5, and 7   structure of the spray applicator            ’453 Patent – 1:53-60; 2:8-15;
extending                                            extending from the connector in a            2:65-3:4; 3:24-35; 3:49-56; 6:15-
distally from    ’946 Patent, Claims 1-3, 5, and 7
                                                     direction away from the source of            26; FIGS. 1, 3, 4 (Element 30)
the connector                                        component
portion”                                                                                          Defendant’s Intrinsic Evidence
                                                     Defendant’s Proposed Construction            The claims reciting this term;
                                                     This term is indefinite. If it is not        ’453 Patent specification at 1:24-
                                                     indefinite, the term should be given the     2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                     following construction:                      5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                     “a part of an applicator distinct from the


                                                               -7-
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 11 of 26 PageID #: 2050




 Claim Term            Patent and Claims            Proposed Constructions                      Intrinsic Evidence2,3

                                             connector that is longer in the              13C, 14
                                             longitudinal dimension than in the           ’483 Patent specification at 1:42-
                                             dimensions perpendicular to the              62, 2:66-3:45, 4:4-13, 4:49-65,
                                             longitudinal axis and extends distally       5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                             away from the connector along its            3, 7-9
                                             longitudinal axis”
                                                                                          ’453 Patent file history:
                                                                                          06/15/2011 Office Action at
                                                                                          INT20000351-59, INT20000364-
                                                                                          65; 09/13/2011 Amendments and
                                                                                          Remarks at INT20000366-72

“a connector    ’478 Patent, Claim 7         Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
extending                                    structure of the applicator extending        ’453 Patent – Abstract; 1:42-46;
proximally                                   toward a source of component and             1:53-60; 1:65-2:1; 2:8-10; 2:65-
from and                                     joined with and capable of operating         3:1; 3:5-30; 3:45-56; 4:66-5:1;
operably                                     with the structure of the spray applicator   6:15-26; FIGS. 1, 3, 4 (Element
connected to                                 defining a lumen                             20)
the body”
                                             Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                             This term is indefinite. If it is not        The claims reciting this term;
                                             indefinite, the term should be given the     ’453 Patent specification at 1:24-
                                             following construction:                      2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                             “a connector joined to the proximal end      5:34-39, Figs. 1, 3, 4, 10, 13A-
                                             a distinct body so the joined elements       13C, 14
                                             are capable of operation”                    ’483 Patent specification at 1:42-
                                                                                          62, 2:66-3:45, 4:4-13, 4:49-65,
                                                                                          5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                                                          3, 7-9



                                                      -8-
                 Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 12 of 26 PageID #: 2051




 Claim Term             Patent and Claims                  Proposed Constructions                      Intrinsic Evidence2,3

                                                                                                 ’453 Patent file history:
                                                                                                 06/15/2011 Office Action at
                                                                                                 INT20000351-59, INT20000364-
                                                                                                 65; 09/13/2011 Amendments and
                                                                                                 Remarks at INT20000366-72

“an elongated     ’468 Patent, Claims 1-2, 4-5 and 7 Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
member                                              structure of the spray applicator            ’453 Patent – 1:53-60; 2:8-15;
operably                                            extending between the connector and          2:65-3:4; 3:24-35; 3:49-56; 6:15-
connected to                                        the applicator tip that extends from the     26; FIGS. 1, 3, 4 (Element 30)
and extending                                       connector in a direction away from the
distally from                                                                                    Defendant’s Intrinsic Evidence
                                                    source of component and joined with
the connector”                                                                                   The claims reciting this term;
                                                    and capable of operating with the
                                                    connector                                    ’453 Patent specification at 1:24-
                                                    Defendant’s Proposed Construction            2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                                                                 5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                    This term is indefinite. If it is not        13C, 14
                                                    indefinite, the term should be given the
                                                    following construction:                      ’483 Patent specification at 1:42-
                                                                                                 62, 2:66-3:45, 4:4-13, 4:49-65,
                                                    “a part of an applicator distinct from the   5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                    connector that is longer in the              3, 7-9
                                                    longitudinal dimension than in the
                                                    dimensions perpendicular to the              ’453 Patent file history:
                                                    longitudinal axis and extends distally       06/15/2011 Office Action at
                                                    away from the connector along its            INT20000351-59, INT20000364-
                                                    longitudinal axis”                           65; 09/13/2011 Amendments and
                                                                                                 Remarks at INT20000366-72

“an elongated   ’483 Patent Claims 19 and 21        Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
shaft extending                                     structure containing lumens extending        ’483 Patent – Abstract; 1:43-50;


                                                              -9-
                Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 13 of 26 PageID #: 2052




 Claim Term             Patent and Claims                   Proposed Constructions                    Intrinsic Evidence2,3

distally from                                        distally to the applicator tip from the    3:24-4:4; 5:11-44; 5:51-56; FIG. 1,
the manifold”                                        manifold                                   7-10 (Element 30, 130)
                                                     Defendant’s Proposed Construction          Defendant’s Intrinsic Evidence
                                                     This term is indefinite. If it is not      The claims reciting this term;
                                                     indefinite, the term should be given the   ’453 Patent specification at 1:24-
                                                     following construction:                    2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                     “a long, narrow body distinct from the     5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                     manifold that is longer in the             13C, 14
                                                     longitudinal dimension than in the         ’483 Patent specification at 1:42-
                                                     dimensions perpendicular to the            62, 2:66-3:45, 4:4-13, 4:49-65,
                                                     longitudinal axis and extends distally     5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                     away from the manifold along its           3, 7-9
                                                     longitudinal axis”
                                                                                                ’453 Patent file history:
                                                                                                06/15/2011 Office Action at
                                                                                                INT20000351-59, INT20000364-
                                                                                                65; 09/13/2011 Amendments and
                                                                                                Remarks at INT20000366-72

“annular         ’478 Patent, Claims 1-3 and 5       Plaintiffs’ Proposed Construction          Plaintiffs’ Intrinsic Evidence
recess”          ’946 Patent, Claims 1-3, 5, and 7   a substantially circular indentation       ’453 Patent – 4:35-37; 6:15-26;
                                                                                                FIGS. 13A-D (Element 81a and
                                                     Defendant’s Proposed Construction
                                                                                                81b)
                                                     a recess with a circular or ring-shaped
                                                     cross section                              Defendant’s Intrinsic Evidence
                                                                                                The claims reciting this term;
                                                                                                ’453 Patent specification at 4:17-
                                                                                                61, 5:15-33, 5:46-61, Figs. 10-12,



                                                              - 10 -
                Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 14 of 26 PageID #: 2053




 Claim Term             Patent and Claims                   Proposed Constructions                      Intrinsic Evidence2,3

                                                                                                  13A-13D, 14-15

“radially        ’478 Patent Claims 1-3 and 5-9      Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
extending        ’290 Patent, Claims 1-3, 5, and 7  slot(s) angling outward where one of the ’453 Patent – Abstract; 4:32-50;
slot(s)” /                                          sides of the slot extends along a line   5:15-50; 6:15-26; FIG. 2; FIG. 11;
slot(s)          ’946 Patent, Claims 1-3, 5, and 7
                                                    tangent to the annular recess            FIG. 12; FIG. 13B-D; FIG. 14
                 ’468 Patent, Claims 1-2, 4-5 and 7                                          (Element 82a and 82b)
                                                    Defendant’s Proposed Construction
                 ’453 Patent, Claims 1, 2, and 4                                             Office Action of September 30,
                                                    a notch made into the end of the insert
                                                    with a length dimension that extends, at 2014, pg. 5, 9
                                                     least in part, between the center and        Defendant’s Intrinsic Evidence
                                                     periphery of the end and is designed to      The claims reciting this term;
                                                     enable fluid to flow primarily in a
                                                     direction perpendicular to the               ’453 Patent specification at 1:49-
                                                     longitudinal axis. A longitudinal            53, 2:1-8, 4:32-55, 4:59-60, 5:15-
                                                     channel or groove on the side of the         28, 5:34-39, 6:1-14, Figs. 9-10,
                                                     insert is not a “radially extending slot.”   13A-13C, 14, 16
                                                                                                  ’483 Patent specification at 1:65-
                                                                                                  2:5, 4:66-5:10, 5:40-50, Figs. 10-
                                                                                                  11
                                                                                                  ’468 Patent file history at
                                                                                                  02/08/2013 Office Action at
                                                                                                  INT20000598-601, 05/06/2013
                                                                                                  Amendments and Remarks at
                                                                                                  INT20000616-18

“cylindrical”    ’483 Patent, Claims 19 and 21       Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
                                                     having straight walls and circular or        ’483 Patent – 2:5-7; 4:6-43; 5:30-
                                                     oval ends                                    39; FIGS. 1-10


                                                              - 11 -
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 15 of 26 PageID #: 2054




 Claim Term             Patent and Claims               Proposed Constructions                      Intrinsic Evidence2,3

                                                 Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                                 having a shape consisting of parallel        The claims reciting this term;
                                                 lateral sides and a circular or oval cross   ’483 Patent specification at 2:5-7,
                                                 section                                      3:39-45, 4:4-26, 4:39-43, 5:30-33,
                                                                                              Figs. 1, 3-6, 9-10

“the insert      ’021 Patent, Claims 14 and 15   Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
including a                                      a component in tip assembly having           ’483 Patent – 2:5-7; 4:6-43; 5:30-
cylindrical                                      straight walls and circular or oval ends     39; FIGS. 1-10 (Elements 40 and
member”                                                                                       140)
                                                 Defendant’s Proposed Construction
                                                 the insert includes a structure having a     Defendant’s Intrinsic Evidence
                                                 shape consisting of parallel lateral sides   The claims reciting this term;
                                                 and a circular or oval cross section         ’483 Patent specification at 2:5-7,
                                                                                              3:39-45, 4:4-26, 4:39-43, 5:30-33,
                                                                                              Figs. 1, 3-6, 9-10

“an outer        ’021 Patent, Claim 15           Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
diameter of the                                  the outer surface of the insert has the      ’483 Patent – 2:5-7; 4:6-43; 5:30-
insert is                                        same shape along its length                  39; FIGS. 1-10 (Elements 40 and
uniform along                                                                                 140)
an entire length                                 Defendant’s Proposed Construction
of the insert”                                   This term is indefinite. If it is not        Defendant’s Intrinsic Evidence
                                                 indefinite, the term should be given the     The claims reciting this term;
                                                 following construction:                      ’483 Patent specification at
                                                 “the outer diameter of the insert does       Abstract, 1:42-61, 2:5-7, 3:39-45,
                                                 not change along the entire longitudinal     4:4-26, 4:39-43, 5:30-33, Figs. 1,
                                                 length of the insert”                        3-6, 9-10



                                                          - 12 -
                 Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 16 of 26 PageID #: 2055




 Claim Term              Patent and Claims                   Proposed Constructions                      Intrinsic Evidence2,3

“insert           ’483 Patent, Claims 19 and 21       Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
including a                                           component in tip assembly having             ’483 Patent – 1:65-2:7; 4:4-43;
substantially                                         predominantly straight walls and             5:30-39; FIGS. 1-10 (Elements 40
cylindrical                                           predominantly circular or oval ends          and 140)
member” /
“substantially                                        Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
cylindrical                                           This term is indefinite. If it is not        The claims reciting this term;
member”                                               indefinite, the term should be given the     ’483 Patent specification at 2:5-7,
                                                      following construction:                      3:39-45, 4:4-26, 4:39-43, 5:30-33,
                                                      “an insert with a portion that has a         Figs. 1, 3-6, 9-10
                                                      shape consisting of parallel lateral sides
                                                      and, at least in part or in portions, a
                                                      circular or oval cross section”

“the inner shaft ’468 Patent, Claims 1-2, 4-5 and 7   Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
defines at least                                      structure containing lumens within an        ’453 Patent – 1:53-62; 2:8-15;
a first lumen                                         outer surface of the elongated body          2:65-3:1; 3:24-30; 3:45-56; 4:56-
configured for                                        wherein one lumen is designed to             5:14; 6:15-26; FIGS. 1-8
fluid                                                 permit flow of a first component from
communication                                                                                      Defendant’s Intrinsic Evidence
                                                      one portion of the spray assembly to
with the first                                                                                     The claims reciting this term;
                                                      another portion of the spray assembly
source of                                             and a second lumen is designed to            ’453 Patent specification at 1:42-
component and                                         permit flow of a second component            62, 3:24-4:3, 4:17-19, 4:66-5:16,
a second lumen                                        from one portion of the spray assembly       Figs. 3-8, 10, 14
configured for                                        to another portion of the spray assembly
fluid                                                                                              ’468 Patent file history 02/08/2013
communication                                         Defendant’s Proposed Construction            Office Action at INT20000598-
with the                                              a single long, narrow body that defines      601; 07/23/2013 Amendments and
second source                                         at least two distinct passageways or         Remarks at INT20000643-52


                                                               - 13 -
                 Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 17 of 26 PageID #: 2056




 Claim Term             Patent and Claims                   Proposed Constructions                      Intrinsic Evidence2,3

of component”                                        cavities that are designed to be in fluid
                                                     communication with a first and second
                                                     source of component, respectively. A
                                                     pair of conduits is not an inner shaft
                                                     defining a first lumen and a second
                                                     lumen.

“the inner shaft ’946 Patent, Claims 1-3, 5, and 7   Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
defining a first                                     structure containing lumens within an        ’453 Patent – 1:53-62; 2:8-15;
lumen                                                outer surface of the elongated body          2:65-3:1; 3:24-30; 3:45-56; 4:56-
configured for                                       wherein one lumen is designed to             5:14; 6:15-26; FIGS. 1-8
fluid                                                permit flow of a first component from a
communication                                                                                     Defendant’s Intrinsic Evidence
                                                     first source of component to another
with the first                                                                                    The claims reciting this term;
                                                     portion of the spray assembly and a
source of                                            second lumen is designed to permit flow      ’453 Patent specification at 1:42-
component, a                                         of a second component from a second          62, 3:24-4:3, 4:17-19, 4:66-5:16,
second lumen                                         source of component to another portion       Figs. 3-8, 10, 14
configured for                                       of the spray assembly and a third lumen
fluid                                                is designed to permit flow of air from a     ’468 Patent file history 02/08/2013
communication                                        source of pressurized air to another         Office Action at INT20000598-
with the                                             portion of the spray assembly                601; 07/23/2013 Amendments and
                                                                                                  Remarks at INT20000643-52
second source                                        Defendant’s Proposed Construction
of component,                                        a single long, narrow body that defines
and a third                                          at least three separate passageways or
lumen
                                                     cavities that are designed to be in fluid
configured for                                       communication with a first and second
fluid                                                source of component and a source of
communication                                        pressurized air,
with
                                                     respectively. A pair of conduits is not an


                                                              - 14 -
                Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 18 of 26 PageID #: 2057




 Claim Term             Patent and Claims                   Proposed Constructions                      Intrinsic Evidence2,3

the source of                                        inner shaft defining a first lumen, a
pressurized                                          second lumen, and a third lumen.
air”

“elongated       ’453 Patent, Claims 1, 2 and 4      Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
member                                               structure of the spray applicator            ’453 Patent – 1:53-60; 2:8-15;
extending                                            between the connector and applicator         2:65-3:4; 3:24-35; 3:49-56; 6:15-
between the                                          tip                                          26; FIGS. 1, 3, 4 (Element 30)
connector and
the tip”                                             Defendant’s Proposed Construction            Defendant’s Intrinsic Evidence
                                                     This term is indefinite. If it is not        The claims reciting this term;
                                                     indefinite, the term should be given the     ’453 Patent specification at 1:24-
                                                     following construction:                      2:15, 2:62-3:4, 3:24-4:5, 4:49-52,
                                                     “a part of an applicator distinct from the   5:34-39, Figs. 1, 3, 4, 10, 13A-
                                                     connector and the tip that extends           13C, 14
                                                     between the connector and the tip and is     ’483 Patent specification at 1:42-
                                                     longer in the longitudinal dimension         62, 2:66-3:45, 4:4-13, 4:49-65,
                                                     than in the dimensions perpendicular to      5:11-20, 5:23-29, 5:40-44, Figs. 1-
                                                     the longitudinal axis”                       3, 7-9
                                                                                                  ’453 Patent file history:
                                                                                                  06/15/2011 Office Action at
                                                                                                  INT20000351-59, INT20000364-
                                                                                                  65; 09/13/2011 Amendments and
                                                                                                  Remarks at INT20000366-72

“dispensing a    ’478 Patent, Claims 1-3 and 5-9     Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
mixture”         ’290 Patent, Claims 1-3, 5, and 7   providing a combination of at least two      ’453 Patent – Abstract; 1:14-15;
                                                     components in addition to any                1:28-34; 1:41-45; 5:1-24; FIG. 1
                 ’946 Patent, Claims 1-3, 5, and 7


                                                              - 15 -
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 19 of 26 PageID #: 2058




 Claim Term            Patent and Claims                 Proposed Constructions                Intrinsic Evidence2,3

                ’021 Patent, Claims 14 and 15     pressurized air or pressurized fluid   Office Action of May 2, 2017, pg.
                                                                                         5
                ’468 Patent, Claims 1-2, 4-5 and 7 Defendant’s Proposed Construction
                                                                                         Office Action of September 30,
                ’453 Patent, Claims 1, 2, and 4   This claim preamble is not limiting,
                                                                                         2014, pg. 4
                                                  and, if deemed limiting, requires no
                                                  further construction                   ’483 Patent – Abstract; 1:14-37;
                                                                                         FIG. 1
                                                                                         Defendant’s Intrinsic Evidence
                                                                                         The claims reciting this term

“a system for   ’483 Patent, Claims 19 and 21     Plaintiffs’ Proposed Construction      Plaintiffs’ Intrinsic Evidence
mixing at least                                   a system for combining at least two    ’483 Patent – Abstract; 1:14-37;
a first                                           reactive components                    5:51-56; FIG. 1
component and
a second                                          Defendant’s Proposed Construction      Defendant’s Intrinsic Evidence
component”                                        This claim preamble is not limiting,   The claims reciting this term
                                                  and, if deemed limiting, requires no
                                                  further construction




                                                           - 16 -
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 20 of 26 PageID #: 2059




                          Reserved Terms: Claim Terms For Which There is No Agreement But
                      Construction is Not Sought as Part of The Formal Claim Construction Schedule

 Claim Term             Patent and Claims                    Proposed Constructions                    Intrinsic Evidence

“configured for ’478 Patent, Claims 1-3 and 5         Plaintiffs’ Proposed Construction        Plaintiffs’ Intrinsic Evidence
operable        ’290 Patent, Claims 1-3, 5, and 7     designed to interface for operation      ’453 Patent – Abstract;
engagement”
                ’946 Patent, Claims 1-3, 5, and 7     Defendant’s Proposed Construction        1:42-53; 3:10-16; 3:45-56; 4:66-
                                                                                               5:14; 6:15-26
                 ’468 Patent, Claims 1-2, 4-5 and 7 No construction necessary
                 ’453 Patent, Claims 1, 2, and 4                                               Defendant’s Intrinsic Evidence
                                                                                               The claims reciting this term;
                 ’483 Patent, Claims 19 and 21
                                                                                               ’453 Patent specification at
                                                                                               Abstract, 1:42-2:15, 3:5-30, 4:66-
                                                                                               5:33, Figs. 1-4

“configured for ’478 Patent, Claims 1-3 and 5-9       Plaintiffs’ Proposed Construction        Plaintiffs’ Intrinsic Evidence
fluid           ’290 Patent, Claims 1-3, 5, and 7     designed to permit fluids to flow from   ’453 Patent – Abstract; 3:5-30;
communication                                         one portion of the spray assembly to     3:45-56; 4:66-5:14; 6:15-26
with…”          ’946 Patent, Claims 1-3, 5, and 7
                                                      another portion of the spray assembly
                ’021 Patent, Claims 14 and 15                                                  Defendant’s Intrinsic Evidence
                                                      Defendant’s Proposed Construction        The claims reciting this term;
                 ’468 Patent, Claims 1-2, 4-5 and 7
                                                      No construction necessary or “designed   ’453 Patent specification at 1:43-
                 ’453 Patent, Claims 1, 2, and 4      to permit fluids                         2:15, 3:24-49, 4:17-19; 4:66-5:33
                                                      (liquids or gases) to flow from or       ’483 Patent specification at
                                                      between”
                                                                                               Abstract, 1:43-2:27

“insert          ’478 Patent, Claims 1-3 and 5-9      Plaintiffs’ Proposed Construction        Plaintiffs’ Intrinsic Evidence
member”          ’290 Patent, Claims 1-3, 5, and 7    substantially annular body having        ’453 Patent – Abstract; 1:48-51;
                                                      proximal and distal ends                 1:60-62; 3:1-4; 4:21-65; 5:15-33;
                 ’946 Patent, Claims 1-3, 5, and 7


                                                               - 17 -
                 Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 21 of 26 PageID #: 2060




 Claim Term              Patent and Claims                 Proposed Constructions                      Intrinsic Evidence
                  ’468 Patent, Claims 1-2, 4-5 and 7 Defendant’s Proposed Construction       5:34-61; 6:15-26; FIGS. 2, 11, 12,
                  ’453 Patent, Claims 1, 2, and 4   No construction necessary or “an insert” 13A-D (Element 80)
                                                                                             Defendant’s Intrinsic Evidence
                                                                                               The claims reciting this term;
                                                                                               ’453 Patent specification at
                                                                                               Abstract, 1:43-2:15, 2:62-3:4,
                                                                                               4:17-55

“configured to    ’468 Patent, Claims 1-2, 4-5 and 7 Plaintiffs’ Proposed Construction         Plaintiffs’ Intrinsic Evidence
mix the first     ’453 Patent, Claims 1, 2, and 4   designed to combine the first and          ’453 Patent – Abstract; 1:51-53;
and second                                          second components                          2:4-8; 5:15-24; 5:34-51; 6:15-26
source of
components”                                         Defendant’s Proposed Construction          Defendant’s Intrinsic Evidence
                                                    This term is indefinite. If it is not      The claims reciting this term and
                                                    indefinite, the term should be given the   claims reciting variations of being
                                                    following construction:                    configured to mix the first and
                                                                                               second components;
                                                    “designed to combine or blend the first
                                                    and second                                 ’453 Patent specification at
                                                                                               Abstract, 1:43-2:15, 3:5-30, 4:66-
                                                    sources of components”
                                                                                               5:33, Figs. 1-4

“configured to    ’483 Patent, Claim 21             Plaintiffs’ Proposed Construction          Plaintiffs’ Intrinsic Evidence
create                                              designed to create fluid flow to mix the   ’483 Patent – 1:65-2:7; 4:66-5:10;
turbulence”                                         components                                 FIGS. 3-6 (Element 40)
                                                    Defendant’s Proposed Construction          Defendant’s Intrinsic Evidence
                                                    This term is indefinite. If it is not      The claims reciting this term;
                                                    indefinite, the term should be given the   ’483 Patent specification at 4:44-
                                                    following construction:


                                                             - 18 -
                  Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 22 of 26 PageID #: 2061




 Claim Term               Patent and Claims                   Proposed Constructions                       Intrinsic Evidence
                                                       “designed to allow fluid(s) to mix”         10, 5:30-39, Figs. 1-4, 9-10

“formable          ’468 Patent, Claim 7                Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
member”                                                a member that can be configured to be       ’453 Patent – 3:56-59; 6:15-26
                                                       straight, bent or in a flexed condition
                                                                                                   Defendant’s Intrinsic Evidence
                                                       Defendant’s Proposed Construction           The claims reciting this term;
                                                       This limitation is subject to               ’453 Patent specification at 3:56-
                                                       interpretation under                        65, Figs. 5-8.
                                                       35 U.S.C. § 112 ¶6.
                                                       The claimed function is: forming of the
                                                       inner shaft
                                                       The corresponding structure is: a wire
                                                       and equivalents thereof

“an inner shaft    ’468 Patent, Claims 1-2, 4-5 and 7 Plaintiffs’ Proposed Construction            Plaintiffs’ Intrinsic Evidence
and an outer       ’946 Patent, Claims 1-3, 5, and 7   structure containing lumens within the      ’453 Patent – 3:31-44; 3:59-61;
sleeve, and                                            elongated body and the surrounding          6:15-26; FIG 6 (Elements 40, 46,
defining a vent                                        outer surface of the elongated body that    50)
lumen between                                          define a passageway for air or fluid
the inner shaft                                                                                    Defendant’s Intrinsic Evidence
                                                       therebetween
and outer                                                                                          The claims reciting this term;
sleeve” / “the                                         Defendant’s Proposed Construction
inner shaft and                                                                                    ’453 Patent specification at 1:42-
                                                       a long, narrow body contained within an
outer sleeve                                                                                       62, 3:24-48, 3:59-61, 4:17-19, 5:5-
                                                       outer sleeve wherein the space between
defining a vent                                                                                    16, Figs. 3, 4, 6;
                                                       the inner body and outer sleeve forms a
lumen                                                  passageway or cavity within a hollow        ’468 Patent file history 02/08/2013
therebetween”                                          body designed to release or discharge       Office Action at INT20000598-
                                                       excess gas pressure at a surgical site to   601; 07/23/2013 Amendments and
                                                       the open atmosphere by providing fluid


                                                                - 19 -
                  Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 23 of 26 PageID #: 2062




 Claim Term               Patent and Claims                 Proposed Constructions                       Intrinsic Evidence
                                                     communication between at least two          Remarks at INT20000643-52
                                                     external openings                           ’946 Patent file history 12/29/2014
                                                                                                 Amendments and Remarks at
                                                                                                 INT20001038-45

“the outer         ’946 Patent, Claim 5              Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
sleeve is
                                                     the outer surface of the elongated body     ’453 Patent – 3:31-44; 3:59-61;
radially spaced                                      portion that surrounds and is spaced        6:15-26; FIG. 6 (Elements 40, 46
from the inner                                       apart from the inner shaft                  and 50)
shaft to form
the vent                                             Defendant’s Proposed Construction           Defendant’s Intrinsic Evidence
lumen”                                               the inner long, narrow body has an outer    The claims reciting this term;
                                                     diameter that is smaller than the inner     ’453 Patent specification at 1:42-
                                                     diameter of the outer sleeve to form a      62, 3:24-48, 3:59-61, 4:17-19, 5:5-
                                                     passageway or cavity within a hollow        16, Figs. 3, 4, 6;
                                                     body designed to release or discharge
                                                     excess gas pressure at a surgical site to   ’468 Patent file history 02/08/2013
                                                     the open atmosphere by providing fluid      Office Action at INT20000598-
                                                     communication between at least two          601; 07/23/2013 Amendments and
                                                     external openings                           Remarks at INT20000643-52

“a tip operably    ’468 Patent, Claims 1-2, 4-5 and 7 Plaintiffs’ Proposed Construction          Plaintiffs’ Intrinsic Evidence
connected to       ’453 Patent, Claims 1, 2, and 4   a tip joined together with the connector    ’453 Patent – 1:41-46; 1:53-56;
the connector”                                       for operation                               1:65-2:1; 2:8-16; 2:65-3:1; 3:45-
                                                                                                 56; 4:10-16; 4:56-5:24; 5:34-39;
                                                     Defendant’s Proposed Construction
                                                                                                 6:15-26; FIGS. 1-4, 10, 14
                                                     a tip joined to the connector and capable
                                                     of operating                              Defendant’s Intrinsic Evidence
                                                                                               The claims reciting this term;
                                                                                                 ’453 Patent specification at


                                                              - 20 -
               Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 24 of 26 PageID #: 2063




 Claim Term             Patent and Claims                  Proposed Constructions                       Intrinsic Evidence
                                                                                                Abstract, 1:42-2:15, 4:66-5:34,
                                                                                                Figs. 1-4, 10-14

“a tip assembly ’478 Patent, Claims 1-3 and 5       Plaintiffs’ Proposed Construction           Plaintiffs’ Intrinsic Evidence
operably        ’290 Patent, Claims 1-3, 5, and 7   a tip assembly joined together with the     ’453 Patent – 1:41-46; 1:53-55;
connected to                                        structure of the spray applicator           1:65-2:1, 2:8-16; 2:65-3:1; 3:45-
the elongated   ’946 Patent, Claims 1-3, 5, and 7
                                                    extending between the connector and         56; 4:10-16; 4:56-5:24; 5:34-39;
portion”                                            the applicator tip for operation            6:15-26; FIGS. 1-4, 10, 14
                                                    Defendant’s Proposed Construction           Defendant’s Intrinsic Evidence
                                                    a tip joined to the elongated portion and   The claims reciting this term;
                                                    capable of operating                        ’453 Patent specification at
                                                                                                Abstract, 1:42-2:15, 4:66-5:34,
                                                                                                Figs. 1-4, 10-14




                                                             - 21 -
                   Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 25 of 26 PageID #: 2064




                         Agreed Upon Terms: Claim Term Constructions On Which The Parties Agree

                  Claim Term                        Patent and Claims                      Agreed Construction

“pair of slots”                          ’478 Patent, Claims 3 and 9           two slots
                                         ’290 Patent, Claim 3
                                         ’946 Patent, Claim 3

“proximal end”                           ’021 Patent, Claims 14 and 15         the end of a structural component that is
                                                                               toward the source of the component (i.e.,
                                                                               the upstream end)

“distal end”                             ’478 Patent, Claims 1-3 and 5-9       the end of a structural component that is
                                                                               away from the source of the component
                                         ’290 Patent, Claims 1-3, 5, and 7
                                                                               (i.e., the downstream end)
                                         ’946 Patent, Claims 1-3, 5, and 7
                                         ’021 Patent, Claims 14 and 15
                                         ’468 Patent, Claims 1-2, 4-5 and 7
                                         ’483 Patent, Claims 19 and 21

“connected”                              ’478 Patent, Claims 1-3 and 5         joined
                                         ’290 Patent, Claims 1-3, 5, and 7
                                         ’946 Patent, Claims 1-3, 5, and 7
                                         ’468 Patent, Claims 1-2, 4-5 and 7
                                         ’453 Patent, Claims 1, 2, and 4

“operably connected”                     ’478 Patent, Claims 1-3 and 5         joined and capable of operating
                                         ’290 Patent, Claims 1-3, 5, and 7




                                                            - 22 -
                Case 1:18-cv-01599-MN Document 48-6 Filed 09/25/19 Page 26 of 26 PageID #: 2065




               Claim Term                        Patent and Claims                     Agreed Construction
                                      ’946 Patent, Claims 1-3, 5, and 7
                                      ’468 Patent, Claims 1-2, 4-5 and 7
                                      ’453 Patent, Claims 1, 2, and 4

“first end”                           ’021 Patent , Claims 14 and 15        the distal or proximal end
                                      ’468 Patent, Claims 1-2, 4-5, and 7
                                      ’453 Patent, Claims 1, 2, and 4

“second end”                          ’468 Patent, Claims 1-2, 4-5, and 7   the end opposite the first end
                                      ’453 Patent, Claims 1, 2, and 4




                                                         - 23 -
